    Case 1:21-mc-00401-JPO Document 4-1 Filed 04/19/21 Page 1 of 7




                                  
                                  
                                  
                                  
                                  

                  ([KLELW
                 





                                      Case 1:21-mc-00401-JPO           Document 4-1 Filed 04/19/21 Page 2 of 7
                                                          $KHDGRI4DWDU:RUOG&XSD*XOI)HXG3OD\V2XWLQWKH6KDGRZV7KH1HZ<RUN7LPHV

                                  https://www.nytimes.com/2019/02/01/sports/world-cup-2022-qatar.html



Ahead of Qatar World Cup, a Gulf Feud Plays Out in the Shadows

By James Montague and Tariq Panja

Feb. 1, 2019


The pitch landed in an email inbox at the offices of Qatar’s World Cup bid at a crucial time in the summer of 2010, only months before
FIFA would meet to pick the host of its quadrennial soccer championship.

The sender was Cornerstone Global Associates, a little-known consulting firm based in London, and in the email the company’s president
laid out a plan to assist Qatar — tiny, dusty, hot and, to many observers, ill-suited to host sports’ most-watched event — with its mounting
public relations problems.

The Qataris declined the offer, one of several that had arrived unsolicited that summer, and Cornerstone’s president moved on as well:
For the next few years, he continued to offer support for the emirate and its World Cup on his active social media accounts.

But the criticism of Qatar did not go away: Year after year, news reports assailed the emirate over whether it was suitable as a host for
the World Cup, over the way it had won the vote and over its treatment of migrant workers. In October 2017, the tone of the coverage
turned ominous when the BBC led reports on its website and news channel by warning darkly that there was “an increasing political risk
that Qatar may not host the World Cup in 2022.”

The article created a ripple of similar pieces in the British and international news media, all of them referring to the same report: “Qatar
in Focus: Is the FIFA World Cup 2022 in Danger?” The report asserted that “Western diplomats have privately stated they do not know
whether or not the tournament will take place as planned.”

What was most intriguing, though, was not the report’s conclusions but its author: Cornerstone Global Associates.


A World Cup in Play
The 2022 World Cup will be the first one played in the Arab world, and it has been a hot-button issue in soccer since the moment Qatar
won the hosting rights. But in the 19 months since Saudi Arabia and several other Arab nations began a punishing boycott of neighboring
Qatar, the tournament has become something else: a proxy in the broader geopolitical dispute transfixing the Gulf. In that smaller


KWWSVZZZQ\WLPHVFRPVSRUWVZRUOGFXSTDWDUKWPO                                                                             
                                      Case 1:21-mc-00401-JPO           Document 4-1 Filed 04/19/21 Page 3 of 7
                                                          $KHDGRI4DWDU:RUOG&XSD*XOI)HXG3OD\V2XWLQWKH6KDGRZV7KH1HZ<RUN7LPHV

sporting fight, the goal appears to be to scuttle the tournament or, failing that, to humble Qatar by forcing it to share the event with its
political enemies.

The dispute has added a new dimension to a specialized industry in which consultants and other insiders can earn millions of dollars for
their efforts to shift public opinion in favor of the nations that finance them, or against those countries’ rivals. At times, that hidden work
— exploiting the dark arts of leaked documents, whispered secrets and shifting allegiances — has drawn journalists, government officials
and even President Trump into the fight. The intricacies of the campaigns are sometimes revealed only after information from one side or
the other is leaked.

When a trove of the emails of the United Arab Emirates’ ambassador to Washington was stolen and released in 2017, for example, it
revealed a broad influence campaign financed by the U.A.E. that hoped to use American journalists and think tanks to reposition Qatar
and its World Cup in a negative light. A year later, an article in Britain’s Sunday Times suggested that Qatar was just as adept at those
kinds of shadow campaigns: The Times’s reporting showed that Qatar had hired an American public relations firm to disparage its 2022
rivals during its campaign to win the World Cup.




                                             A geopolitical dispute between Qatar and the United Arab Emirates spilled onto the soccer
                                             field at the Asian Cup when Emirati fans threw shoes and other objects at Qatar’s players
                                             during a game. Hassan Ammar/Associated Press
KWWSVZZZQ\WLPHVFRPVSRUWVZRUOGFXSTDWDUKWPO                                                                             
                                      Case 1:21-mc-00401-JPO           Document 4-1 Filed 04/19/21 Page 4 of 7
                                                          $KHDGRI4DWDU:RUOG&XSD*XOI)HXG3OD\V2XWLQWKH6KDGRZV7KH1HZ<RUN7LPHV

The New York Times itself received several batches of documents from an anonymous source last year. Over a period of several months,
the source, claiming to be someone close to Cornerstone who had become disillusioned with how soccer was being politicized, answered
questions related to the disclosure over encrypted email. The Times was able to independently confirm some of the meetings and
conversations described in the documents, which appear to fit the pattern of the Gulf’s continuing tit-for-tat information war.

Viewed through that prism, Cornerstone’s about-face on Qatar in 2017, then, was hardly a surprise. The timing was important, though;
Cornerstone’s anti-Qatar report, publicized by the BBC, was published only months after the start of the Saudi- and U.A.E.-led blockade of
Qatar. The blockade is the result of a long-running political dispute between Qatar and several of its neighbors, who accuse it of financing
terrorism and working too closely with Iran. But the breadth and specifics of the campaign to hamstring Qatar’s World Cup are laid out in
documents that reveal close ties between Cornerstone Global Associates and individuals and companies in the U.A.E.

One Cornerstone document outlines a plan to produce a report linking Qatar to the Muslim Brotherhood, and several others discuss
efforts to place articles in the British news media that would damage Qatar’s reputation. Cornerstone’s success in providing some source
material for the BBC report, for example, involved first cultivating a relationship with a long-term critic of the U.A.E.’s human rights
record before asking him to write the skeptical report about Qatar’s World Cup. The critic, the journalist and activist Rori Donaghy,
denied that Cornerstone had had any role in influencing or altering his conclusions, saying that the report was “solely by me, independent
of anyone else.”

But after the initial flurry of negative headlines, and after Cornerstone’s impartiality was called into question, the BBC changed the online
version of the report to soften some of the allegations made by Cornerstone. A BBC spokesman said that it was standard practice to
update articles throughout the day and that “there were no corrections to note.”


                                             SIGN UP FOR THE SPORTS NEWSLETTER:     Get our most ambitious                         Sign Up
                                             projects, stories and analysis delivered to your inbox every week.


Insider Help
Cornerstone’s president, Ghanem Nuseibeh, was hardly a neutral party in the Gulf dispute. Although he offered his help in burnishing
Qatar’s reputation in 2010, Nuseibeh has close links to the U.A.E. elite: He is a relative of both the U.A.E.’s minister of state and the
country’s ambassador to the United Nations.

A keen social media user who had been generally supportive of Qatar’s efforts to bring the World Cup to the Middle East in the years that
followed his initial pitch to the bid committee, by 2017 he had become a frequent Qatari critic and a backer of the blockade and the
countries leading it.

KWWSVZZZQ\WLPHVFRPVSRUWVZRUOGFXSTDWDUKWPO                                                                             
                                      Case 1:21-mc-00401-JPO           Document 4-1 Filed 04/19/21 Page 5 of 7
                                                          $KHDGRI4DWDU:RUOG&XSD*XOI)HXG3OD\V2XWLQWKH6KDGRZV7KH1HZ<RUN7LPHV

In an interview with The Times in London, Nuseibeh insisted that he had always favored a regional World Cup over one in Qatar and
stressed that the personal views he shares on social media had not clouded the work in the reports Cornerstone produces, which he
insisted was not financed by a third party. It is unclear who paid for the work focused on Qatar’s World Cup, but a close link between
Cornerstone and the U.A.E. is laid out in documents seen by The Times — including one for a $1 million wire transfer in 2015 — and a
client list published on the company’s website.

One of Cornerstone’s most ambitious projects since the start of the Gulf blockade, crafted at the start of last year, involved pursuing an
agreement between Cornerstone and Mike Holtzman, a prominent public relations executive who had worked with Qatar’s 2022
campaign, to disclose damaging information about the World Cup bid in exchange for a $1 million payment.

“Mike contacted Ghanem after the BBC report saying that he has information about irregularities related to the Qatar FIFA bid that he is
prepared to sell,” according to one Cornerstone document. “Mike explained that he no longer has work in Qatar and that he was not paid
for some work he did, and he felt he was cheated.”

Citing confidentiality agreements, Nuseibeh said he could not discuss details of any meetings he might have had. That included one in
New York with Holtzman and a prominent libel lawyer, Paul Tweed, that was detailed in the documents.

Tweed, who acknowledged that Cornerstone was a client, expressed “grave concerns” about the “unlawful accessing of data” that he
believed had been “misinterpreted and taken totally out of context.” Holtzman refused to answer questions about his dealings with
Cornerstone, citing his own confidentiality agreements.




KWWSVZZZQ\WLPHVFRPVSRUWVZRUOGFXSTDWDUKWPO                                                                             
                                      Case 1:21-mc-00401-JPO           Document 4-1 Filed 04/19/21 Page 6 of 7
                                                          $KHDGRI4DWDU:RUOG&XSD*XOI)HXG3OD\V2XWLQWKH6KDGRZV7KH1HZ<RUN7LPHV




                                             Gianni Infantino, FIFA’s president, has backed the idea of an expanded World Cup in 2022, as
                                             well as the concept of a shared tournament among countries in the Gulf. Reuters



But several months after the New York meeting, Tweed arranged for Nuseibeh to meet with a British politician, Damian Collins. Collins,
who had risen to prominence in the British news media by investigating accusations of wrongdoing in the World Cup bidding process in
his role as chairman of a parliamentary committee, was a known critic of the Qatar World Cup. Collins confirmed that he had met with
Nuseibeh last May.

According to a summary of that meeting in a Cornerstone document, Nuseibeh and Tweed laid out to Collins the information that
Holtzman had provided about Qatar, including his claim that Qatar’s 2022 bid had employed former C.I.A. operatives to try to undermine
its main rivals for the hosting rights.

Two months later, in July 2018, The Sunday Times published what it billed as a bombshell: “Exclusive: Qatar Sabotaged 2022 World Cup
Rivals With ‘Black Ops.’” The article, which did not cite its source, revealed some of the topics related to Qatar’s World Cup bid that
Holtzman had offered to deliver to Cornerstone. It is unclear if he was ever paid by Cornerstone or anyone else.

Collins was quoted in the article, however, urging FIFA to investigate the accusations and to strip Qatar of the World Cup if they were
true. “The ultimate sanction for breaking the rules,” Collins said, “would be the loss of the right to host the tournament.”
KWWSVZZZQ\WLPHVFRPVSRUWVZRUOGFXSTDWDUKWPO                                                                             
                                           Case 1:21-mc-00401-JPO           Document 4-1 Filed 04/19/21 Page 7 of 7
                                                               $KHDGRI4DWDU:RUOG&XSD*XOI)HXG3OD\V2XWLQWKH6KDGRZV7KH1HZ<RUN7LPHV

A World Cup Under Siege
Despite years of negative publicity, Qatar has managed to withstand every challenge to its hosting the World Cup. Construction continues
on the eight stadiums it plans to use for the tournament; one has been completed and two more, including Lusail Stadium, which will host
the opening ceremony and the final, are “almost complete,” according to the committee in charge of the project. But Qatar’s defense of the
2022 World Cup is far from over.

Nuseibeh, the Cornerstone founder, continues to be a regular critic of the country on social media, and in an interview in November he
hinted that more damaging revelations about Qatar could be forthcoming.

“If everything I know was out in the media,” he said, “the media would have 365 days of reporting about this.”

A more existential fight for the 2022 World Cup continues just out of view: FIFA’s president, Gianni Infantino, has voiced support for a
proposal to expand the tournament to 48 teams from 32. The change is a key foreign policy aim of Saudi Arabia and the U.A.E., but it
would require not only the Qataris’ consent but also a humbling surrender of its crown jewel, since a 48-team event would be an almost
insurmountable logistical challenge for Qatar this close to the tournament unless it agreed to share the hosting rights with its neighbors.

Still, Infantino has enthusiastically sold the idea in his travels. In remarks at a meeting of the G20 leaders in Argentina late last year, he
said hopefully, “In 2022, we could also experience a World Cup in Qatar as well as — why not? — some games in other countries of the
Arabian Gulf.”

But a shared World Cup isn’t the only idea being suggested. In the first week of January, a website in Northern Ireland published an
article hailing the potential for a huge “economic windfall” for Britain if the 2022 World Cup were stripped from Qatar and moved to
England instead.

The article was based almost exclusively on a report compiled by a London-based strategy and management consultancy: Cornerstone
Global Associates.

Correction:xMarch 6, 2019
An earlier version of this article referred imprecisely to discussions involving Cornerstone and Mike Holtzman. While documents describe an
effort to forge an agreement under which Holzman would provide damaging information about Qatar’s bid to host the 2022 World Cup, the
documents do not show that an agreement was completed. (As the article noted elsewhere, it is unclear whether Holtzman was ever paid for
his information by Cornerstone or anyone else.)
A version of this article appears in print on , Section D, Page 1 of the New York edition with the headline: Media Tips and Gulf Money Fuel Campaign to Sabotage Qatarʼs Cup




KWWSVZZZQ\WLPHVFRPVSRUWVZRUOGFXSTDWDUKWPO                                                                                                            
